        Case 1:20-cv-03229-SMJ    ECF No. 8    filed 03/02/21   PageID.56 Page 1 of 3



                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON




2                                                                   Mar 02, 2021
                                                                        SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MICHAEL MARTINEZ,                          No. 1:20-cv-03229-SMJ
5
                              Petitioner,
6                                               ORDER DISMISSING ACTION
                 v.
7
     STATE OF WASHINGTON,
8
                              Respondent.
9

10         On December 8, 2020, Petitioner Michael Martinez, a prisoner housed at

11   the Coyote Ridge Corrections Center, filed a pro se application for writ of habeas

12   corpus by a person in State custody under 28 U.S.C. § 2254, ECF No. 1. Petitioner

13   neither paid the filing fee nor submitted a completed Application to Proceed

14   without Prepayment of Fees as required by Rule 3(a) of the Rules Governing

15   Section 2254 Cases in the United States District Courts.

16         By letter dated December 8, 2020, the Clerk’s Office advised Petitioner of

17   these deficiencies. ECF No. 2. The Clerk’s Office provided him with an

18   application form to proceed without prepayment of fees to complete and return.

19   Id. On December 30, 2020, this Court ordered Petitioner to submit a completed

20   Application to Proceed without Prepayment of Fees within thirty days of the date




     ORDER DISMISSING ACTION – 1
          Case 1:20-cv-03229-SMJ    ECF No. 8    filed 03/02/21   PageID.57 Page 2 of 3




1    of that Order, noting that his submissions of December 23, 2020 were insufficient.

2    ECF No. 7. In the alternative, Petitioner was advised he could pay the full $5.00

3    filing fee. Id. Petitioner was cautioned that his failure to do so would result in the

4    dismissal of this case. Id. Petitioner has neither paid the filing fee nor returned the

5    Application to Proceed without Prepayment of Fees by the due date of January 30,

6    2021.

7            Accordingly, IT IS HEREBY ORDERED:

8            1.   This action is DISMISSED WITHOUT PREJUDICE for failure to

9                 pay the filing fee or comply with the in forma pauperis requirements

10                of Rule 3(a) of the Rules Governing Section 2254 Cases in the

11                United States District Courts.

12           2.   All pending motions are DENIED AS MOOT.

13           3.   The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

14                the file.

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER DISMISSING ACTION – 2
        Case 1:20-cv-03229-SMJ     ECF No. 8    filed 03/02/21   PageID.58 Page 3 of 3




1          4.     The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an

2                 appeal from this decision could not be taken in good faith and there is

3                 no basis upon which to issue a certificate of appealability. See 28

4                 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of appealability

5                 is therefore DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

7    and provide copies to pro se Petitioner at his last known address.

8          DATED this 2nd day of March 2021.

9
                        _________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION – 3
